106 F.3d 393
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert ROBERSON, Defendant-Appellant.
No. 96-4540.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1996.Decided Jan. 22, 1997.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CR-88-254)
Hunt L. Charach, Federal Public Defender, Charleston, West Virginia, for Appellant.
Rebecca A. Betts, United States Attorney, Michael L. Keller, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Roberson appeals the district court's revocation of supervised release imposed for conspiracy to distribute cocaine.  We affirm.


2
Roberson contends that (1) the twenty-four month sentence he received was plainly unreasonable in light of the violations;  (2) the court did not sufficiently consider his personal character in determining his sentence;  and (3) the court inappropriately set a severe sentence because he is "a drug dealer" when there was no evidence he engaged in drug dealing or use while on supervised release.


3
Addressing the first two claims, our review reveals sufficient evidence to conclude that the district court did not abuse its discretion in sentencing Roberson to the statutory maximum sentence for the stated reasons.  United States v. Davis, 53 F.3d 638, 642-43 (4th Cir.1995);  see 18 U.S.C.A. § 3583(e)(3) (West 1996).


4
Roberson's third contention is also meritless because the district judge's comment that Roberson is a drug dealer does not suggest the revocation was due to current drug dealing.  Rather, the judge's comments merely reflect that as a convicted drug dealer, Roberson's continued criminal activity merited a strong response from the court.  Accordingly, we affirm the district court's order sentencing Roberson to a maximum penalty for his violations of supervised release.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED.